                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                PINE BLUFF DIVISION

ROMIE GRADY, JR.
ADC # 100730                                                                 PLAINTIFF

V.                                    5:19CV00145 JM-BD

JAMES SHIPMAN, et al.                                                        DEFENDANTS

                                             ORDER

       The Court has reviewed the Partial Recommended Disposition from United States

Magistrate Judge Beth Deere and the relevant record de novo. Plaintiff has filed objections. In

these objections, Plaintiff makes new allegations regarding the personal participation of

Defendants Shipman and Carroll. The Court will construe the Plaintiff=s objections as a

supplement to his Complaint.

       The Court adopts the Partial Recommend Disposition in part. The Court specifically

adopts the findings and recommendations regarding Plaintiff’s claims of failure to supervise and

failure to investigate against Defendant Shipman; Plaintiff’s claims of failure to investigate and

false disciplinary against Defendant Carroll; and Plaintiff’s claims of verbal abuse and failure to

protect against Defendant Plummer. In light of the Plaintiff=s objections and the new factual

allegations made therein, the Court declines to adopt the portion of the Partial Recommended

Disposition regarding Plaintiff’s claims of failure to protect against Defendants Shipman and

Carroll.

       Service is now appropriate for these Defendants. The Clerk of the Court is directed to

prepare a summons for Defendants Shipman and Carroll, and the United States Marshal is

directed to serve copies of the Complaint with any attachments and supplement (docket entries

#2, #15), and a summons for Defendants through the Compliance Division of the Arkansas
Department of Corrections without prepayment of fees and costs or security therefor.

       In conclusion, the Court adopts in part the Partial Recommended Disposition of

Magistrate Judge Beth Deere (ECF No. 9). The following claims are dismissed without

prejudice:

       1. Claims of failure to supervise and failure to investigate against Defendant Shipman;

       2. Claims of failure to investigate and false disciplinary against Defendant Carroll;

       3. All claims against Defendant Plummer; and

       4. Claims of verbal abuse against Defendant Wells.

       IT IS SO ORDERED this 20th day of June, 2019.



                                                    _________________________________
                                                    James M. Moody Jr.
                                                    United States District Judge
